Citation Nr: 0000350	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.

3.  Entitlement to service connection for a psychiatric 
disorder. 

4.  Entitlement to an increased rating for the service 
connected cluster headaches, currently evaluated as 10 
percent disabling.

5.  Entitlement to a compensable evaluation for the service 
connected head injury with nasal fracture.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1985 to February 
1988.  

By rating action in May 1988, entitlement to service 
connection for sinusitis and a right ankle disorder were 
denied.  The veteran received notice of the denial by letter 
of the same month and of his right to appeal; however, he 
failed to file a timely appeal therefrom and that decision is 
final.  

The issue of entitlement to service connection for a 
psychiatric disorder was denied by rating decision in August 
1993.  The case was remanded from the Board of Veterans' 
Appeals (Board) to the RO on two occasions relative to this 
issue.  In March 1996, the case was remanded for due process 
reasons, and in September 1997 the case was remanded for 
additional development of the evidence. 

In April 1996, the veteran requested that the claims for 
entitlement to service connection for sinusitis and a right 
ankle disability be reopened.  By rating decision in May 
1997, service connection for sinusitis and a right ankle 
disorder were denied on a de novo basis.  In McGinnis v. 
Brown, 4 Vet. App. 239 (1993), the Court determined that VA 
must address jurisdictional issues.  It was further stated 
that this doctrine was especially true in the adjudication of 
finally denied claims which may not be reopened without the 
submission of new and material evidence.  In this case, as 
there is a final prior rating decision in May 1988 wherein 
the issues of entitlement to service connection for sinusitis 
and a right ankle disability were denied, the Board will 
adjudicate these issues on the basis of whether new and 
material evidence sufficient to reopen the two finally denied 
claims has been submitted.  

Furthermore, the Board finds that the veteran will not be 
prejudiced by its consideration of these claims on the basis 
of whether there is sufficient evidence to reopen the already 
denied claims.  When the RO addressed these claims on a de 
novo basis, the veteran presented evidence regarding the 
underlying issues currently before the Board; that is, 
whether there is current evidence of sinusitis or a right 
ankle disability that is related to service.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In summary, the veteran was 
provided an adequate opportunity to present evidence and 
argument in support of his request to reopen these claims.  

The issue of entitlement to a rating in excess of 10 percent 
disabling for the service connected cluster headaches was 
denied in the May 1997 rating decision.  Also by rating 
decision in May 1997, the issue of entitlement to service 
connection for a head injury with nasal fracture was granted.  
The veteran has perfected an appeal as to the issues of 
whether a compensable disabling rating is warranted for the 
service connected head injury with nasal fracture and whether 
a rating in excess of 10 percent is warranted for the service 
connected cluster headaches.

The issue of entitlement to a compensable rating for a head 
injury with nasal fracture is the subject of the remand 
section of this decision.


FINDINGS OF FACT

1.  Service connection for sinusitis and a right ankle 
disorder was denied by rating decision in May 1988; that 
decision is final.

2.  Additional evidence submitted since the May 1988 rating 
decision includes additional service medical records that 
show treatment for sinusitis and a right ankle injury that 
were not previously considered; these records are so 
significant that they must be considered to fairly decide the 
merits of these claims.  

3.  The veteran has not presented competent medical evidence 
to show that he currently suffers from sinusitis or a right 
ankle disability.

4.  The veteran's claim of entitlement to service connection 
for sinusitis and a right ankle disability is not plausible.

5.  The veteran has presented no competent medical evidence 
to show that he currently suffers from a psychiatric disorder 
which had its onset in service or a psychosis which was 
manifest to a compensable degree within the initial post 
service year.

6.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder is not plausible.

7.  The veteran's service connected cluster headaches are not 
manifested by characteristic prostrating attacks occurring on 
an average once a month over the last several months.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claims of entitlement to service connection for sinusitis 
and a right ankle disorder; thus, these claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (1999).

2.  The claims of entitlement to service connection for 
sinusitis and a right ankle disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

4.  The criteria for the assignment of a rating in excess of 
10 percent for the service connected cluster headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2. 4.10, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and material evidence for sinusitis and right ankle 
disorder.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The evidence that was of record in May 1988 when the RO first 
considered the claim of entitlement to service connection for 
sinusitis and a right ankle disorder is hereinafter 
summarized.  

A January 1988 service notation shows that the veteran was 
seen in follow-up for the right ankle.  He had been seen late 
in December 1987 with a diagnosis of soft tissue injury of 
the right ankle.  X-rays were negative.  The veteran used 
crutches.  On examination, there was tenderness of the right 
lateral malleolar area.  There was no crepitus.  There was 
decreased range of motion due to pain.  Neurovascular 
examination was intact.  The assessment was soft tissue 
injury of the right ankle. 

Later in January 1988, on examination of the right ankle, 
there was no swelling or ecchymoses.  There was tenderness 
all along the lateral malleolus and with all movements of the 
ankle.  Neurological, vascular and muscular examinations were 
intact.  The assessment was a right ankle strain.  Another 
undated notation from January 1988 shows that there was no 
swelling, ecchymoses, or instability of the right ankle.  
There was full range of motion.  The assessment was status 
post right ankle strain, examination normal.

On Chapter 14 physical examination in February 1988, the 
lower extremities and sinuses were clinically evaluated as 
normal.  On a report of medical history, the veteran reported 
that he had sinusitis for which he received treatment in 1986 
and that he had injured his ankle.  

In February 1988, the veteran filed a service connection 
claim for disabilities to include sinusitis and an ankle 
injury.  

By rating decision in May 1988, it was noted that service 
medical records were incomplete.  Records showed a history of 
right ankle injury.  X-rays were negative.  On discharge 
examination, the lower extremities and feet were normal.  On 
separation examination, the sinuses were normal and sinusitis 
was not shown on the available records.  Based on this 
information, service connection was denied for a right ankle 
sprain during service that was deemed to have been acute and 
transitory in nature and for sinusitis that had not been 
shown by the evidence of record.  As the veteran failed to 
take any action with respect to the May 1988 denial, that 
decision became final a year after mailing of the 
notification to him of the decision.  38 C.F.R. §§  3.104, 
20.302 (1999).  The May 1988 determination is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  In order to reopen his claim, the veteran 
must present or secure new and material evidence with respect 
to the disallowed claims.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

Evidence received since the May 1988 rating decision includes 
the following.  In September 1990, the veteran reported 
receiving sinus treatment in July 1990.  He also reported 
that his ankle was tender and would swell.  

On VA neurology examination in September 1990, examination 
was virtually impossible.  The veteran walked with an odd 
sort of gait favoring an old left ankle injury.  Strength 
seemed to be about equal on both sides and reflexes were 
equal.  

A December 1990 report from St. Tammany Regional Medical 
Center shows that the veteran was at a Wal Mart when a large 
box fell on his right leg.  Right knee x-rays were negative.  
The impression was an injury to the right foot.

In October 1993, the veteran submitted copies of additional 
service medical records that he had in his possession.  In 
August 1985, a history of sinus problems was noted.  The 
assessment was sinus headaches.  An October 1985 narrative 
summary showed a noncontributory past history of left 
maxillary sinusitis in March 1985.  Complete sinus series had 
been normal.  The veteran was unable to tolerate a trial of 
lithium therapy secondary to stomach problems.  Other 
medications were administered for headaches.  A November to 
December 1986 hospital report shows that the veteran had 
sustained a head injury the night before admission and had 
lost consciousness.  He had been hospitalized one year before 
for sinusitis.  X-rays revealed a nasal fracture.  A CAT scan 
revealed no frontal sinus fracture.  The discharge diagnosis 
was head trauma.  A December 1987 notation shows that the 
veteran complained of an injured right ankle since yesterday 
when he stepped down from a curb and twisted an ankle.  There 
was no history of past injury.  There was a constant sharp 
pain of the inner ankle from an inversion injury of the right 
ankle.  On examination, there was inferior/anterior swelling 
of the lateral malleolus that was tender to palpation.  There 
was full range of motion, though painful.  X-rays showed no 
significant abnormality.  The assessment was a right ankle 
sprain.   

On VA orthopedic and sinus examination in June 1996, no 
complaints were reported relative to the nose, sinuses, or 
ankle.  On examination, there was no evidence of sinusitis.  
The veteran was able to walk without any evidence of favoring 
one ankle or of residuals of a right ankle sprain.  Ankles 
were symmetrical with no swelling or disfiguration.  There 
was no thickening over the Achilles, skin and pedal pulses 
were normal.  Range of motion included 20 degrees of 
dorsiflexion, 30 degrees of plantar flexion and the ankle 
moved normally without crepitation.  No evidence of residual 
disease of the right ankle was found.  Right ankle x-rays 
showed no evidence of fracture, dislocation, or significant 
degenerative changes.  The diagnoses were sinusitis not found 
on examination, and normal right ankle on examination.  

The additional evidence submitted includes service medical 
records relating to the right ankle and sinusitis that were 
not of record at the time of the prior final rating decision 
in May 1988.  As this evidence was not previously considered, 
it is new.  Moreover, as this evidence discusses treatment in 
service for the disabilities at issue, it is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims.  Therefore the additional 
service medical records are both new and material and the 
claims are reopened.  

The next question to be considered is whether the reopened 
claims are well grounded.  A claimant seeking benefits under 
a law administered by the Secretary of the Department of 
Veteran Affairs shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A.  § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is a claim, which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).   

In this case, there is no competent medical evidence that 
would demonstrate that the veteran currently has a right 
ankle disability or that he suffers from sinusitis.  In 
particular, the June 1996 VA examination report contained 
diagnoses of sinusitis not found on examination and a normal 
right ankle.  Without evidence of a current disability, there 
can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The only evidence that would support the 
veteran's claim of service connection is found in his 
statements; however, lay evidence is inadequate to establish 
a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the veteran has not met the initial 
burden under 38 U.S.C.A. § 5107(a) of presenting a well 
grounded claim of service connection for sinusitis and a 
right ankle disability and his claims must be denied.  


II.  Service connection for a psychiatric disability

The service medical records include a January 1988 notation 
that shows that the veteran was seen on follow-up for the 
right ankle and headaches.  It was noted that he had been 
undergoing stressful events and that he would be chaptered 
out.  On examination, speech thought processes and content 
were fine.  Mood was anxious.  There was no suicidal or 
homicidal ideation, or delusions.  The veteran had average 
intelligence.  

On Chapter 14 physical examination in February 1988, medical 
history reported by the veteran was negative for depression 
or excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  On clinical evaluation, the veteran was 
normal psychiatrically.

A February 1988 report of mental status evaluation shows that 
the veteran's behavior was normal.  He was fully alert, fully 
oriented, mood or affect was unremarkable, thinking process 
was clear, thought content was normal, and memory was good.  
Impressions included the opinion that the veteran had the 
mental capacity to understand and participate in the 
proceedings, he was mentally responsible, he met the 
retention requirements of Chapter 3, and he did not need 
further examination.

On the veteran's initial service connection claim in February 
1988, he did not indicate that he either suffered from or 
sought service connection for a psychiatric disorder.

Received in October 1989 was a request for a psychiatric 
evaluation for severe depression.

A September 1990 VA neurology examination report shows that 
the veteran was referred for evaluation of cluster headaches.  
The examiner was unable to get a history from the veteran.  
His girlfriend told the examiner that they had been together 
since May of that year.  He had barely spoken at all and he 
was very regressed in dealing with matters that took place in 
his childhood.  In July, he had severe headaches and "went 
wild."  Since then he had been almost mute and had attempted 
suicide on at least 2 occasions.  The impression was that the 
examiner had no opinion as to the cluster headaches, but the 
veteran impressed the examiner as being severely ill 
psychologically, possibly schizophrenic, catatonic type.  He 
was referred to the mental health clinic for further 
evaluation.  

On VA psychiatric disability evaluation in December 1990, the 
examiner was unable to do an adequate evaluation as the 
veteran sat with his head in his hands and remained mute.  
His wife stated that this behavior had been going on for 8 
months.  Reportedly, he had not worked for years.  No 
psychiatric admissions were remembered by the wife.  On 
examination, the veteran sat with his head in his hands.  He 
was mute throughout the interview.  He was totally withdrawn 
and severely depressed.  The wife indicated that the veteran 
had attempted suicide twice.  She reported that he never 
complained of hearing voices or seeing visions.  It was hard 
to make an accurate diagnosis, but the veteran appeared to be 
mentally ill and quite depressed.  It was suspected that he 
was suffering at the present time from schizophrenia, 
catatonic type.  However, a severe neurological disorder 
needed to be ruled out.  

On VA neurology examination in June 1991, the veteran sat in 
a chair with a hand over his eyes.  

On VA neuropsychiatric examination in March 1993, a diagnosis 
was deferred due to the veteran's lack of cooperation and his 
inability to provide a history.  

In May 1993, the veteran filed a claim of service connection 
for a psychiatric disorder.  The veteran reported that 
shortly before service discharge, he had started to lose all 
emotions and became extremely nervous and isolated.

VA outpatient records from April and May 1993 show that the 
veteran was treated for schizophrenia, catatonic type.  

A July to August 1993 VA hospital summary shows that the 
veteran was brought to the emergency room by his girlfriend.  
The veteran would not make eye contact and did not respond to 
any commands.  All of his history was provided by his 
girlfriend.  She related that the veteran's problems began in 
1988 after his discharge from service.  She indicated that he 
had been on medication for 2 and 1/2 years.  The day after 
admission, the veteran woke up spontaneously.  He asked where 
he was and what day it was.  He did not seem to have any 
hesitancy in talking or asking questions, and he spoke 
perfectly clear and well.  He remembered getting on a plane 
from Germany in 1988, being processed out, and getting on a 
plane to go home.  He claimed to have no memory of anything 
since that time.  When the veteran was found to be HIV 
positive, he wanted to get out of the hospital and he was 
discharged.  His condition was certainly improved.  

By rating decision in August 1993, service connection for a 
psychiatric disorder was denied as the service medical 
records were negative as to treatment for or diagnosis of a 
psychiatric disorder.  VA records showed treatment for 
schizophrenia from 1990, but there were no findings to relate 
this onset to service.

Additional service medical records received in October 1993 
do not contain complaints, clinical findings, or diagnosis of 
a psychiatric disorder.

On VA neuropsychiatric examination in June 1996, the examiner 
noted that evaluation was limited due to a lack of 
cooperation.  The veteran would not answer questions or 
volunteer any information.  Mood was calm and there was no 
agitation or evidence of anxiety.  Affect was flat.  A 
diagnosis was deferred.  It was noted that the 1993 
hospitalization chart contained evidence that the veteran's 
behavior was under his conscious control.  The behavior as 
described in the chart was not consistent with a diagnosis of 
catatonic schizophrenia.  He had a complete remission of all 
symptoms in a remarkably short fashion with no residual 
evidence of any schizophrenic process.  The most common 
diagnosis that needed to be considered was conversion 
disorder.  In order to truly evaluate the veteran's 
condition, a period of observation and evaluation to include 
psychological testing was recommended. 

An October 1997 VA medical record shows that the veteran was 
admitted for a psychiatric disability.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §  1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war and a psychosis becomes manifest 
to a degree of ten (10) percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection will be 
granted for a disability that is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

With regard to the claim of service connection for a 
psychiatric disorder, the applicable statutes, regulations 
and court precedents, as provided in Section I above, are 
adopted by reference herein.  

The service medical records are silent regarding the presence 
of a psychiatric disability.  In fact, at the time of service 
separation in February 1988, medical history reported by the 
veteran was negative for psychiatric disability and the 
veteran was clinically evaluated as normal psychiatrically.  
The first medical evidence of a psychiatric disability dates 
from September 1990, more than 2 years after service.  The 
veteran has not submitted any competent medical evidence to 
establish a nexus between any post service psychiatric 
disability and his military service.

The only evidence that would support the veteran's claim of 
service connection for a psychiatric disability is found in 
his statements; however, lay evidence is inadequate to 
establish a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) of presenting a 
well grounded claim of service connection for a psychiatric 
disability. 


III.  Increased rating for headaches.

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  The Board is satisfied that 
all relevant facts have been properly developed, and that no 
further development is required to comply with the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  Where an increase in the level of a 
service connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

By rating action in May 1988, service connection was awarded 
for cluster headaches and a 10 percent rating was assigned 
under DC 8100 from February 1988.

On VA neurology examination for the evaluation of cluster 
headaches in September 1990, the examiner was unable to 
obtain any history from the veteran, but his girl friend 
related that they had been together since May and that he had 
barely spoken at all.  In mid-July he had episodes of severe 
headache when he "went wild."  He was taken to the local 
hospital where he was given shots on 3 occasions.  Since 
then, he had been almost mute.  Neurological examination was 
virtually impossible.  The impression was that that the 
examiner had no opinion as to the cluster headaches for which 
the veteran was referred.  The veteran impressed the examiner 
as being severely ill psychologically.  

On VA neurology examination for cluster headaches in June 
1991, the examiner noted that it was virtually impossible to 
make any contact with the veteran.  When trying to elicit a 
history from the veteran, the examiner was unable to get 
anything out of him other than I have cluster headaches and I 
have no idea of the number and frequency or when they began.  
The veteran persisted in holding his hands over his eyes and 
frequently saying he couldn't stand the light, turn out the 
lights.  No formal neurologic examination could be 
accomplished although the examiner indicated that an effort 
had been made.  His wife indicated that the veteran had 
headaches for several years with the diagnosis of cluster, 
but she was not really able to give much useful information.  

On VA neuropsychiatric examination in March 1993, the veteran 
was mute.  History obtained from the woman who was with the 
veteran indicates that the veteran had headaches 4 or 5 times 
a day, everyday, for the past 8 years, lasting up to an hour.  
They were located mainly over the left eye, were aggravated 
by bright light, and were relieved somewhat by taking 
Codeine.  

Received in August 1993, was a July 1990 report from 
Washington-St. Tammany Regional Medical Center which shows 
that the veteran complained of a bad headache on the left 
side from the left eye to the back of the head.  He reported 
a 2 month history of cluster headaches.  He stated that 
headaches occurred twice a month.  He was unable to state 
what triggered the headaches.  The clinical impression was 
migraine headaches.

A July to August 1993 VA hospital report indicates the 
veteran complained right from the start of daily headaches 
for which he was given Motrin and Tylenol.  The veteran was 
then started on medications for his headaches.  Motrin was 
stopped and Tylenol was continued.  The veteran complained 
bitterly about his headaches although he never appeared to be 
in any physical distress or photophobic.  He would complain 
one minute about being in severe pain and then be laughing on 
a smoking break.  The veteran continued to complain of daily 
headaches.  When the veteran's HIV test came back positive, 
he had no further headaches.  Due to the HIV diagnosis, the 
veteran wanted to get out of the hospital and he was 
discharged.   

A November 1986 service medical record, received in October 
1993, shows that the veteran had sustained a head injury the 
night before admission with loss of consciousness.  There was 
a laceration over the bridge of the nose which was sutured.  
There was increased soft tissue over this area and the 
equilibella area.  There was tenderness over the nose and the 
frontal sinus.  Skull and sinus x-rays revealed a nasal 
fracture.  A CAT scan revealed no frontal sinus fracture and 
no intracranial bleed.  The discharge diagnosis was head 
trauma.

On VA orthopedic, nose and sinus examination in June 1996, 
the veteran did not speak during the examination.  He 
cooperated by sitting himself on the examining table upon 
request.  Otherwise, he was quiet throughout.  The veteran 
had no complaints and none were offered by the person who 
accompanied him in relation to his nose, sinuses, or ankle.  

By rating decision in May 1997, the 10 percent rating for 
cluster headaches was continued as the medical record did not 
show any increase in disability.  

With regard to the claim for a rating in excess of 10 percent 
for headaches, under DC 8100, a 10 percent rating is 
warranted with characteristic prostrating attacks averaging 
one in 2 months over last several months; a 30 percent rating 
is warranted with characteristic prostrating attacks 
occurring on an average once a month over last several 
months; and a 50 percent rating is warranted with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

The record shows that the veteran has been unable to 
participate during VA examinations.  In September 1990, the 
examiner was unable to obtain a history from the veteran; in 
June 1991, it was virtually impossible to make any contact 
with the veteran; in March 1993, the veteran was mute; and in 
June 1996, the veteran did not speak during the examination.  
The veteran's companion indicated in March 1993 that the 
veteran had headaches 4 or 5 times a day, every day, for the 
past 8 years.  

The treatment record shows that the veteran was seen in July 
1990 at Washington-St. Tammany Regional Medical Center for 
headaches.  At that time, he reported a 2 month history of 
headaches.  During VA hospitalization from July to August 
1993, the veteran was reported to have complained bitterly of 
daily headaches from the beginning of hospitalization.  It 
was noted, however, that the veteran's behavior did not show 
that he was in any physical distress or photophobic and he 
had no further headaches when he tested positive for HIV.  

In sum, despite repeated attempts by VA, little information 
relative to the frequency and severity of the veteran's 
service connected cluster headaches has been obtained.  The 
available records fall far short of demonstrating the 
presence of characteristic prostrating attacks occurring on 
an average once a month over the last several months as would 
be necessary for the assignment of a 30 percent rating for 
headaches under DC 8100.  Accordingly, the preponderance of 
the evidence is against the veteran's claim.





ORDER

The claim of entitlement to service connection for sinusitis 
is reopened.  To this extent only, the benefit sought on 
appeal is granted.

As a well grounded claim has not been presented, entitlement 
to service connection for sinusitis is denied. 

The claim of entitlement to service connection for a right 
ankle disability is reopened.  To this extent only, the 
benefit sought on appeal is granted.

As a well grounded claim has not been presented, entitlement 
to service connection for a right ankle disability is denied. 

As a well grounded claim has not been presented, entitlement 
to service connection for a psychiatric disability is denied. 

Entitlement to a rating in excess of 10 percent for cluster 
headaches is denied.


REMAND

By rating action in May 1997, service connection was awarded 
for a head injury with nasal fracture, and a noncompensable 
rating was assigned under DC 6502, effective from February 
1988.  The veteran contends that a higher evaluation is 
warranted.  

On VA examination in June 1996, the examiner reported the 
presence of a scar on the bridge of the nose to the forehead.  
Although the service medical records reported a laceration 
scar of the bridge of the nose, it has not been determined 
whether the current scar is the result of the inservice 
injury.  The issue as to whether the current scar is related 
to the inservice injury is inextricably intertwined with the 
veteran's claim for a higher evaluation for residuals of the 
head injury.  Moreover, the Court has held that clinical 
findings must be related specifically to the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  
Accordingly, the veteran should be afforded a VA respiratory 
examination which will provide complete clinical findings 
relative to the veteran's disability to include an opinion as 
to whether the scar on the bridge of the nose is related to 
the veteran's inservice injury.

The Court has held that unlike claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time based on the facts found may be assigned following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  As the May 1997 rating action was 
an initial grant of service connection for the veteran's 
inservice head injury, the RO must consider the holding in 
Fenderson in the adjudication of the veteran's appeal.

The Board also notes that the rating criteria for respiratory 
disorders were changed effective October 7, 1996.  The 
veteran's disability is rated under DC 6502 which is part of 
the schedule of ratings for the respiratory system.  When 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to the resolution of his claim under the criteria 
which are to his advantage.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Court, in this case, did not specifically 
address the issue as to what effective date to assign if the 
liberalizing change was the most favorable to the claimant.  
However, the Court later addressed this matter in DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  As the Court noted, 
38 U.S.C.A. § 5110(g) provides:  "[W]here compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue."  

In this case at bar, the October 1997 statement of the case 
considered the veteran's disability only under the new 
criteria.  Thus, the RO should adjudicate the veteran's claim 
under the criteria that are most favorable to him pursuant to 
the holding in Karnas.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for a head injury with nasal 
fracture in recent years.  After securing 
any necessary releases, the RO should 
obtain all records that are not already 
contained in the claims folder.  Once 
obtained, records should be permanently 
associated with the claims file.  

2.  The veteran should be afforded a VA 
respiratory examination to determine the 
current degree of disability present that 
is related to residuals of a head injury 
with nasal fracture.  Before evaluating 
the veteran, the examiner should 
carefully review the claims folder so 
that the disability can be evaluated in 
relation to its history.  All indicated 
tests should be accomplished.  (The 
veteran is advised that when a veteran 
fails to report for an examination based 
on a claim for increase, the claim shall 
be denied unless good cause is shown for 
the failure to appear.  See 38 C.F.R. 
§ 3.655 (1999)).

Based on a review of the medical evidence 
and the current examination, the examiner 
should determine whether it is at least 
as likely as not that any current scar of 
the nose is the result of the veteran's 
inservice injury.  In answering this 
question, the standard of proof which is 
underlined must be utilized.  If the 
examiner determines that a scar is 
related to the inservice injury, then the 
scar should be evaluated by the examiner 
as part of the veteran's service 
connected disability.  

In evaluating the residuals of the 
veteran's head injury with nasal 
fracture, the RO should provide the 
physician with a copy of the old and 
revised rating criteria under DC 6502.  
The examiner should provide, as part of 
the record, complete clinical and 
diagnostic findings as are necessary to 
rate the veteran's disability pursuant to 
the old and new rating criteria.  If the 
scar is deemed part of the original 
injury, the examiner should determine 
whether there is evidence that the scar 
is poorly nourished with repeated 
ulceration, tender and painful on 
objective demonstration, or limits the 
function of the part affected.  Based on 
the examiner's best medical judgment, the 
examiner should indicate whether the scar 
is disfiguring.  If so, it should be 
noted if the scar is slightly, 
moderately, severely or completely 
disfiguring.  In addition, it should be 
noted whether the scar is exceptionally 
repugnant.  The reasons for all opinions 
should be discussed in detail.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim under both the old and 
the new rating criteria in accordance 
with the guidance expressed by the Court 
in Karnas v. Derwinski, 1 Vet. App. 308 
(1991) and DeSousa v. Gober, 10 Vet. App. 
461 (1997).  Consideration should also be 
given to the recent case of Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), to include the consideration 
of the old and new respiratory rating 
criteria with a discussion as to whether 
it is more advantageous to rate the 
veteran under the old or revised 
criteria.  The SSOC should also include 
consideration of the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The RO 
should also include a copy of the 
letter(s) notifying the veteran of the 
scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
be afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


